NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5297-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TALIV AMOS,
a/k/a TAILY W. AMOS,

     Defendant-Appellant.
_______________________

                   Submitted February 24, 2021 – Decided March 26, 2021

                   Before Judges Fuentes and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 12-07-0555.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Albert Cernadas, Jr., Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Taliv Amos appeals from an order denying his petition for post-

conviction relief (PCR) without an evidentiary hearing. We affirm.

                                       I.

      On July 26, 2012, defendant was charged in an indictment with first-

degree robbery, N.J.S.A. 2C:15-1 (count one); third-degree aggravated assault

with a deadly weapon, N.J.S.A. 2C:12-1(b)(2) (count two); third-degree

aggravated assault with bodily injury, N.J.S.A. 2C:12-1(b)(7) (count three);

fourth-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(d) (count

four); third-degree possession of a weapon with an unlawful purpose, N.J.S.A.

2C:39-4(d) (count five); and first-degree conspiracy, N.J.S.A. 2C:5-2 and

2C:15-1 (count six).

      On December 17, 2012, defendant pled guilty to first-degree robbery in

exchange for a sentence of sixteen years' imprisonment subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2. This sentence was to be served

concurrently to an unrelated Essex County sentence.

      The record shows that on June 27, 2010, defendant committed a robbery

while armed with a wrench at the Grain Store in Elizabeth. He was not identified

or arrested until February 9, 2012. On July 10, 2012, defendant was s entenced

on Essex County Indictment No. 11-07-1305 to a fifteen-year term of

                                                                          A-5297-18
                                       2
imprisonment. On July 26, 2012, defendant was indicted in Union County for

the charges in the matter under review.

      On December 17, 2012, defendant entered into an agreement with the

State through which he pled guilty to first-degree robbery at the Grain Station

in exchange for a sentence of sixteen years' imprisonment, subject to NERA. At

his plea allocution, defendant admitted that armed with a wrench, he and a co -

defendant tied up the store clerk, hit him with the wrench causing injury, and

stole money from the store.

      Prior to sentencing, defense counsel requested an adjournment of the

sentencing date in order to file a motion for jail credits. Defendant's motion was

heard on April 19, 2013. After considering the arguments of counsel, the court

concluded that pursuant to Rule 3:21-8, defendant was entitled to jail credits

from February 9, 2012, to July 9, 2012, and from February 14, 2013, to April

18, 2013 (215 days). The court also awarded defendant gap-time credit from

July 10, 2012, to February 14, 2013 (220 days), the date when he was sentenced

in Essex County.

      On April 19, 2013, the trial court sentenced defendant consistent with the

plea agreement and assessed appropriate fines and penalties. No direct appeal

was filed by defendant. On March 16, 2018, defendant filed the pro se PCR


                                                                            A-5297-18
                                          3
petition under review alleging ineffective assistance of counsel. The PCR court

appointed counsel to represent defendant in the prosecution of the petition. PCR

counsel filed a brief in support of the petition arguing defendant was entitled to

220 days of jail credits that were erroneously awarded as gap-time credits.

Defendant claimed his trial counsel informed him prior to his pleading guilty

that he would receive jail credits from November 8, 2011, to the time he was

sentenced in Union County on April 19, 2013. PCR counsel claimed that the

attorney who represented defendant at the time of sentencing failed to

adequately argue this point to the court.

      On December 10, 2018, the PCR court heard oral argument on defendant's

petition. The court reserved decision at the conclusion of the hearing and

rendered an oral decision on April 26, 2019.

      In its comprehensive oral decision, the PCR court noted that on the April

19, 2013 motion hearing date, defendant was given an opportunity to withdraw

his guilty plea but declined to do so. The court found defendant failed to present

a prima facie case of ineffective assistance of counsel and denied the petition

without an evidentiary hearing. Under Rule 3:21-8, the court noted defendant

could have raised the issue of jail time credits on direct appeal because a

challenge to an award or denial of jail credits constitutes an appeal of a sentence


                                                                             A-5297-18
                                        4
not imposed in accordance with the law. Therefore, defendant's petition was

procedurally barred under Rule 3:22-3.

      The PCR court also cited U.S. v. Shedrick, 493 F.3d 292, 295 (3d Cir.

2007) for the proposition that an erroneous sentencing prediction by coun sel

does not constitute ineffective assistance of counsel where there was an adequate

plea hearing conducted. A memorializing order was entered on April 26, 2019.

      On appeal, defendant presents the following arguments for our

consideration:

            POINT I

            BECAUSE       DEFENDANT        RECEIVED
            INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
            REGARDING JAIL TIME AND GAP-TIME CREDIT,
            HE IS ENTITLED TO [PCR] INCLUDING AN
            EVIDENTIARY HEARING.

            POINT II

            DEFENDANT HAS ESTABLISHED A PRIMA
            FACIE CASE OF INEFFECTIVE ASSISTANCE OF
            COUNSEL TO WARRANT AN EVIDENTIARY
            HEARING.

                                       II.

      "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Preciose, 129 N.J. 451, 459 (1992). Under Rule 3:22-

2(a), a criminal defendant is entitled to PCR if there was a "[s]ubstantial denial

                                                                            A-5297-18
                                         5
in the conviction proceedings of defendant's rights under the Constitution of the

United States or the Constitution or laws of the State of New Jersey[.]" "A

petitioner must establish the right to such relief by a preponderance of the

credible evidence." Preciose, 129 N.J. at 459 (citations omitted). "To sustain

that burden, specific facts" that "provide the court with an adequate basis on

which to rest its decision" must be articulated. State v. Mitchell, 126 N.J. 565,

579 (1992).

      Claims of constitutionally ineffective assistance of counsel are well suited

for post-conviction review. See R. 3:22-4(a)(2); Preciose, 129 N.J. at 460. In

determining whether a defendant is entitled to relief on the basis of ineffectiv e

assistance of counsel, New Jersey courts apply the two-prong test articulated by

the United States Supreme Court in Strickland v. Washington, 466 U.S. 668,

687 (1984), and United States v. Cronic, 466 U.S. 648, 658-60 (1984). Preciose,
129 N.J. at 463; see State v. Fritz, 105 N.J. 42, 49-50 (1987).

      Under the first prong of the Strickland test, a "defendant must show that

[defense] counsel's performance was deficient." Strickland, 466 U.S. at 687.

Under the second prong, a defendant must demonstrate "a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Id. at 694.


                                                                            A-5297-18
                                        6
      Here, we agree with the PCR judge that defendant could have raised the

question of jail time credits on direct appeal. Defendant is thus procedurally

barred under Rule 3:22-3 from raising this issue in a PCR petition.

      Affirmed.




                                                                        A-5297-18
                                       7